THE THIRTEENTH COURT OF APPEALS

                                      13-14-00240-CR


                                  Ex Parte Jerry Hartfield


                                   On Appeal from the
                    130th District Court of Matagorda County, Texas
                                 Trial Cause No. 13-334


                                       JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, vacates the portion of the trial court’s April 17, 2014 order denying the petition

for writ of habeas corpus under article 11.08 and dismisses the appeal. The Court

orders the portion of the trial court’s April 17, 2014 order denying the petition for writ of

habeas corpus under article 11.08 VACATED and the appeal DISMISSED.

       We further order this decision certified below for observance.

August 14, 2014